Case 1:18-cv-06378-ER Document 32-2 Filed 12/05/18 Page 1 of 5




EXHIBIT B
Case
Case1:18-cv-06378-ER
     1:18-cv-02340-RJL Document
                        Document32-2
                                 27 Filed
                                     Filed12/04/18
                                          12/05/18 Page
                                                   Page12of
                                                         of45
Case
Case1:18-cv-06378-ER
     1:18-cv-02340-RJL Document
                        Document32-2
                                 27 Filed
                                     Filed12/04/18
                                          12/05/18 Page
                                                   Page23of
                                                         of45
Case
Case1:18-cv-06378-ER
     1:18-cv-02340-RJL Document
                        Document32-2
                                 27 Filed
                                     Filed12/04/18
                                          12/05/18 Page
                                                   Page34of
                                                         of45
Case
Case1:18-cv-06378-ER
     1:18-cv-02340-RJL Document
                        Document32-2
                                 27 Filed
                                     Filed12/04/18
                                          12/05/18 Page
                                                   Page45of
                                                         of45
